Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Compact Prosecution
Examiner propose amending independent claims 1,12  and 18 to include independent claim 11.
Allowable Subject Matter
Claim 11 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haggar (US2014/0365502) in view of Nishida et al. (US20210374350) and further in view of Lee (US20200133964)

Claim 1, Haggar discloses a system comprising at least one processor; (Section 0085, lines 1-3 “at least one processor) 
(Section 0085, lines 4-7 cache memories storing program code)  to:
build a domain-specific knowledge base, the domain-specific knowledge base (Section 0051, importing one or more electronic documents from a corpus or external sources to generate document 106 for answering questions from users- also see Section 0055, lines 29-33- adding questions to document 106) including:
a domain-specific ontology, (Section 0062, lines 4-7 healthcare domain) and one or more data structures that preserve hierarchies of informational structures in domain-specific documents, (Section 0058, lines 1-12- thus categorizes the set of questions based on topics- hence that structure reads on the informational structures) the domain-specific documents containing information for responding to users' questions, (Section 0034, lines 1-10- thus accessing information from the corpus of data (domain-specific) to answer the input question) 
(Also in Section 0080, lines 8-10 in another example in determining an answer to the question, the domain of the input question is identified) 
where the informational structures include sections (Section 0062, lines 6-7 “healthcare domain”) and sub-sections of the domain-specific documents; (Section 0062, lines 7-9 thus “medical issues such as diagnosis, treatment reads on the subsection)
receive a question from one of the users; (Section 0064, lines 5-6 “input question”) extract features from the question, (Section 0064, lines 12 “extract major features from the input questions) 
(Section 0064, lines 12-18- thus terms such as “who” associated with a topic for “person” corresponding to “Putin” indicating a noun (POS) is extracted from the input question) 
extract key phrases from the question, the key phrases including one or more of the extracted features; (Section 0064, lines 17-20 Putin indicating a noun is extracted from the input question) 
identify at least one of the one or more data structures that include information responsive to the question based on the key phrases, (Decomposing the question into one or more queries- see section 0065, lines 1-5) 
wherein the data structures map to at least one relevant section, and one or more sub-sections of the relevant section of the domain-specific documents; (Section 0065, lines 5-10, queries may be applied to one or more databases storing information that make up the corpus of data/information) 
identify a paragraph within the one or more sub-sections, the paragraph including an answer to the question, (extraction of portion of the corpus of data (Sub-section/paragraph) is used to generate answers to the question) wherein the paragraph is identified using one or more of topic modeling (Section 0064, lines 14-16- based on associated topic)  and semantic similarity (Section 0066, lines 1-13 “Measure of confidence in the hypothesis or the measure of relevance shows semantic similarity see section 0077, lines 1-3)-  thus techniques;
(Section 0081, lines 1-6 the answer to the submitter inherently is a natural language since the submitter (human or user) has to understand or comprehend)
determine one or more sentences from the paragraph that include an answer to the question, (Section 0065, lines 10-16 “determining portion of the corpus that matches the criteria of the particular query (question)”) 
the response being generated using terminology from the question and in accordance with a set of rules (logic)  that enable arranging a subject, an object, and a predicate within the response; (Section 0073, lines 1-6 thus “answer evaluation engine generates the answer to the input question using logic to identify term/phrases from within the input question) and provide the response.
Haggar does not disclose where the one or more sentences are determined by a pre-trained machine reading comprehension (MRC) model and, 
wherein the natural language response including the answer provided in the one or more sentences and responding via user interface. 
Nishida et al. (US20210374350) discloses one or more sentences are determined by a pre-trained machine reading comprehension (MRC) model (Section 0047 reading comprehension layer 600) and, 
wherein the natural language response including the answer provided in the one or more sentences. (Section 0123- thus answer paragraph means the answer is one or more sentence).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of generating 
Haggar in view of Nishida does not show a user interface which is used to respond to a user input or question. 
Lee shows clearly in Fig. 2 various user interfaces 270 which can be used to respond to the user input or display the response to the user. (Section 0081, lines 8-13 it enables human user to verify if the answer is correct.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Haggar in view of Nishida to include providing a user interface. The motivation is that it enables the user to verify the accuracy of the answer.

Claim 2, Haggar in view of Nishida  and further in view of Lee discloses wherein the non-transitory processor-readable medium storing further machine-readable instructions that cause the processor to log the question and the natural language response to a conversational log. (Haggar: Section 0054, lines 5-12- thus the listing of questions used to locate answers reads on the conversational logs; Section 0048: also the question/answer pairs that are retained reads on the log conversation) 
Claim 3, Haggar in view of Nishida  and further in view of Lee discloses wherein to build the domain-specific knowledge base, (Haggar: Section 0062, lines 6-7 “healthcare domain” since it contains information about healthcare) the processor is to extract text from the domain-specific documents using optical character recognition  (Lee: Section 0087, lines 4-6 Optical character recognition (OCR)) and
preprocessing the extracted text, the preprocessing removing stop words, punctuation, and white spaces. (Haggar: Section 0054, lines 32-38 “eliminating content from the search results that is not applicable to the specific search”)
Claim 4, Haggar in view of Nishida in further of Lee discloses to build the domain specific knowledge base the processor is to determine various font sizes (Lee: Section 0064, lines 16-18 thus Font information) used in the domain-specific documents and identify sections including the relevant section and sub-sections of each of the sections based on the font sizes. (Haggar: Section 0062, lines 6-7 “healthcare domain” reads on the section and medical issues reads on the sub sections and regarding the font sizes it is inherent that the font size will be determined if the domain of the healthcare is used to answer the input question)
Claims 5, Haggar in view of Nishida  and further in view of Lee discloses wherein to build the domain-specific knowledge base (Haggar: Section 0062, lines 6-7 “healthcare domain” since it contains information about healthcare) the processor is to identify additional informational elements, the additional informational elements including lists based on font sizes used in the domain-specific documents; (Lee: Section 0064, lines 16-18 the metadata stored which includes Font information reads on the additional information) and configure the data structures as Java Script Notation (JSON) structures; and store within the JSON structures, (Lee: Section 0057, lines 5-13- thus JavaScript Object Notation (“JSON”)) metadata indicative of the (Lee: Section 0057, lines 5-13) 
Claim 6, Haggar in view of Nishida  and further in view of Lee discloses wherein to build the domain-specific knowledge base (Haggar: Section 0083: lines 2-4- thus domain specific)  the processor is to access one or more websites via a script, the websites including additional domain-specific terminology and abbreviations of the domain-specific terminology. (Haggar: Section 0086 shows that the system has access to the internet  using modems and Ethernets and therefore the system can access other websites)
Claims 7, Haggar in view of Nishida  and further in view of Lee discloses  extract key phrases from the question the processor is to parsing and tokenizing text extracted (Lee: Section 0087, lines 17-19 Tokenized word elements)  from the domain-specific documents using a natural language tool kit (NLTK). (Haggar: Section 0083: lines 2-4- thus domain specific)
Claim 8, Haggar in view of Nishida and further in view of Lee discloses wherein to map the relevant section and the one or more sub-sections the processor is to identify the sections within the data structures using topic modeling techniques; (Haggar: Section 0064, lines 14-16- based on associated topic) and obtain matches between the key phrases and the sections using word matching and semantic similarity techniques. (Haggar: Section 0066, lines 1-13 “Measure of confidence in the hypothesis or the measure of relevance shows semantic similarity see section 0077, lines 1-3)
(Nishida: Section 0194 and 0193 “result of BIDAF”) 
Claims 10, Haggar in view of Nishida and further in view of Lee discloses wherein the system determine the sentences in the paragraph containing the answer to the question based on similarities obtained between words of the question (Haggar: Section 0041 lines 6-12- thus inference between two similar passages for responding to an answer) and each of the sentences in the paragraph at an attention flow layer of the BIDAF model. (Nishida: Section 0194 and 0193 “result of BIDAF”) 
Claim 11- See item 3
Claim 12, Haggar discloses a method comprising receiving a plurality of domain-specific documents; (Section 0051, importing one or more electronic documents from a corpus) extracting text from the plurality of domain-specific documents; (Section 0064, lines 17-20 Putin indicating a noun is extracted from the input question) identifying informational elements in the domain-specific documents, (Decomposing the question into one or more queries- see section 0065, lines 1-5) wherein the informational elements include at least sections and sub-sections; (Section 0058, lines 1-12- thus categorizes the set of questions based on topics- hence that structure reads on the informational structures)
building data structures, the data structures storing information from the domain-specific documents, (Section 0062, lines 6-7 “healthcare domain”) and
 (Section 0062, lines 7-9 thus “medical issues such as diagnosis, treatment reads on the subsection that reads on the hierarchical arrangement)
building a knowledge base that includes at least the data structures and a domain-specific ontology; (see Section 0055, lines 29-33- adding questions to document 106 reads on the building the knowledge base) 
extracting features and key phrases from a question received from an end user; (Section 0064, lines 12 “extract major features from the input questions) 
identifying one or more of the data structures relevant to the question using the features and the key phrases; (Section 0064, lines 17-20 Putin indicating a noun is identified and extracted from the input question)
wherein the context includes a paragraph from one or more of the sections and the sub-sections relevant to the question; (extraction of portion of the corpus of data (Sub-section/paragraph) is used to generate answers to the question)
composing a response in a natural language to the question, (Section 0081, lines 1-6 the answer to the submitter inherently is a natural language since the submitter (human or user) has to understand or comprehend)
the response including the information responsive to the question and presented using terms from the question; (Section 0073, lines 1-6 thus “answer evaluation engine generates the answer to the input question using logic to identify term/phrases from within the input question) and providing the response to the end-user. (Section 0081, lines 1-6- thus candidate answer meeting the predetermined criteria is returned to the submitter of the input questions).

Nishida et al. (US20210374350) discloses providing the question and a context identified from the data structures to a machine-readable comprehension (MRC) model and obtaining an output from the MRC model (Section 0047 reading comprehension layer 600) and where the output includes one or more relevant sentences extracted from the context that includes information responsive to the question; (Section 0123- thus answer paragraph means the answer is one or more sentence- thus the answer paragraph reads on the information responsive to the question)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of generating answers in one or more sentences. The motivation is that answers in sentence makes it easier for the user to understand.
Haggar in view of Nishida does not show a user interface which is used to respond to a user input or question. 
Lee shows clearly in Fig. 2 various user interfaces 270 which can be used to respond to the user input or display the response to the user. (Section 0081, lines 8-13 it enables human user to verify if the answer is correct.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Haggar in view of 

Claim 13, Haggar in view of Nishida  and further in view of Lee discloses that method further comprising storing the question and the response in a log; and providing an administrative user interface that enables validation of the response. (Haggar: Section 0054, lines 5-12- thus the listing of questions used to locate answers reads on the conversational logs; Section 0048: also the question/answer pairs that are retained reads on the log conversation) 

Claim 14, Haggar in view of Nishida  and further in view of Lee discloses providing a link on the administrative user interface (Lee: Fig. 11) along with a display of the question and the response, where a selection of the link enables display of the one or more sections (Haggar: Section 0062, lines 6-7 “healthcare domain” reads on sections) and sub-sections relevant to the question. (Lee: Section 0081, lines 2-12- thus providing the answer for evaluation by the user in a display (link) so that the user can verify if the answer is accurate)
Claim 15, Haggar in view of Nishida and further in view of Lee (Fig. 11)  discloses further comprising enabling display of the one or more sections (Haggar: Section 0062, lines 6-7 “healthcare domain” reads on a section of the corpus) and sub-sections with the relevant sentences within are highlighted. (Haggar: Section 0062, lines 7-9: diagnosis, treatment also reads on the subsections of the corpus) 
(Nishida: Section 0047 reading comprehension layer 600) on domain-specific data sets. (Haggar: Section 0062, lines 7-9 thus “medical issues such as diagnosis, treatment” reads on the domain specific data set)
Claim 17, Haggar in view of Nishida and further in view of Lee discloses that the method further comprising configuring the knowledge base to access external websites for more information that is not included in the data structures or the domain-specific ontology. (Haggar: Section 0051, importing one or more electronic documents from a corpus or external sources to generate document 106 for answering questions from users
Claim 18, Haggar discloses a non-transitory processor-readable storage medium comprising machine-readable instructions that cause a processor to
build a domain-specific knowledge base (Section 0051, importing one or more electronic documents from a corpus or external sources to generate document 106 for answering questions from users- also see Section 0055, lines 29-33- adding questions to document 106) that includes a domain-specific ontology (Section 0062, lines 4-7 healthcare domain)  and one or more data structures that preserve hierarchies of informational elements in domain-specific documents (Section 0058, lines 1-12- thus categorizes the set of questions based on topics- hence that structure reads on the informational structures) containing information for responding to users' questions, (Section 0034, lines 1-10- thus accessing information from the corpus of data (domain-specific) to answer the input question) 
(Also in Section 0080, lines 8-10 in another example in determining an answer to the question, the domain of the input question is identified) 
where the informational elements include sections (Section 0062, lines 6-7 “healthcare domain”) and sub­sections of the domain-specific documents; (Section 0062, lines 7-9 thus “medical issues such as diagnosis, treatment reads on the subsection)
receive a question on behalf of one of the users; (Section 0064, lines 5-6 “input question”) extract features from the question, (Section 0064, lines 12 “extract major features from the input questions) 
where the extracted features include parts of speech of words included in the question; (Section 0064, lines 12-18- thus terms such as “who” associated with a topic for “person” corresponding to “Putin” indicating a noun (POS) is extracted from the input question)
extract key phrases from the question, where the key phrases include one or more of the extracted features; (Section 0064, lines 17-20 Putin indicating a noun is extracted from the input question)
identify one or more of the data structures that include information responsive to the question based on the key phrases, (Decomposing the question into one or more queries- see section 0065, lines 1-5) 
wherein the data structures map to at least one relevant section, one or more sub-sections of the relevant section of the domain-specific documents; (Section 0065, lines 5-10, queries may be applied to one or more databases storing information that make up the corpus of data/information)
identify a paragraph within the one or more sub-sections that includes an answer to the question, (extraction of portion of the corpus of data (Sub-section/paragraph) is used to generate answers to the question) wherein the paragraph is identified using one or more of topic modeling (Section 0064, lines 14-16- based on associated topic)  and semantic similarity (Section 0066, lines 1-13 “Measure of confidence in the hypothesis or the measure of relevance shows semantic similarity see section 0077, lines 1-3)-techniques; 
determine one or more sentences from the paragraph that include an answer to the question, (Section 0065, lines 10-16 “determining portion of the corpus that matches the criteria of the particular query (question)”)  
compose a natural language response to the question, (Section 0081, lines 1-6 the answer to the submitter inherently is a natural language since the submitter (human or user) has to understand or comprehend)
the natural language response includes the answer provided in the one or more sentences, where the response is generated using terminology from the question and in accordance with a set of rules that enable arranging a subject, an object and a predicate within the response; (Section 0073, lines 1-6 thus “answer evaluation engine generates the answer to the input question using logic to identify term/phrases from within the input question) and provide the natural language response to the user. (Section 0081, lines 1-6- thus candidate answer meeting the predetermined criteria is returned to the submitter of the input questions). 

Nishida et al. (US20210374350) discloses one or more sentences are determined by a pre-trained machine reading comprehension (MRC) model (Section 0047 reading comprehension layer 600)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of generating answers in one or more sentences. The motivation is that answers in sentence makes it easier for the user to understand. 
Haggar in view of Nishida does not show a user interface which is used to respond to a user input or question. 
Lee shows clearly in Fig. 2 various user interfaces 270 which can be used to respond to the user input or display the response to the user. (Section 0081, lines 8-13 it enables human user to verify if the answer is correct.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Haggar in view of Nishida to include providing a user interface. The motivation is that it enables the user to verify the accuracy of the answer.

Claim 19, Haggar in view of Nishida  and further in view of Lee discloses wherein the MRC model includes a Bi-Directional Attention Flow (BIDAF) model. (Nishida: Section 0194 and 0193 “result of BIDAF”)
(Haggar: Section 0054, lines 5-12- thus the listing of questions used to locate answers reads on the conversational logs; Section 0048: also the question/answer pairs that are retained reads on the log conversation) 
and provide an administrative user interface that enables validation of the natural language response. ((Lee: Section 0081, lines 2-12- thus providing the answer for evaluation by the user in a display (link) so that the user can verify if the answer is accurate)
	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Beason et al. (US20170032689) discloses Question-answer pair creation for training/testing question-answering systems, however, drives certain desir­able attributes that this invention provides. For example, training in this context may include a determination of a statistical or machine-learning model that may give good performance at the question-answering task. Such models are successful when they are trained with questions that are similar to those that will be asked by end users.
      Gopalan et al. (US20210065042) discloses an AI processing engine  that determines whether the selected sentence is similar to a previously classified sentence. the AI processing engine may compare the selected sentence to previously classified sentences stored in the sentence library. Gopalan discloses that the AI processing engine performs a process that determines whether the selected sentence is similar to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                         01/14/2022